Citation Nr: 1806789	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  10-12 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for vision loss in the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from February 2001 to May 2005.

This matter came before the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The instant issue was remanded to the Agency of Original Jurisdiction (AOJ) in November 2014, May 2016, and June 2017 for corrective action.

The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

The previous remands by the Board directed that the Veteran be provided a duty to assist notice letter that included information regarding establishing aggravation of a congenital disorder under 38 C.F.R. §§ 3.303(c), 4.9 (2017).  

The Board's November 2014 and May 2016 remands noted that letters dated in January 2015 and September 2016 did not provide correct notice in this regard.  The Board's June 2017 remand specified that neither letter contained information advising the Veteran how he could establish service connection for aggravation of a congenital disorder.  

Thus, the Board again remanded the matter in June 2017.  It directed that the notice letter must include information regarding establishing service connection based on aggravation of a congenital disorder under 38 C.F.R. §§ 3.303(c), 4.9, and specified that the letter must include notice as to the distinction between congenital diseases - for which service connection may be granted if the evidence showed that manifestations of the disease were aggravated in service - and a congenital defect - for which service connection may not be based on aggravation but maybe granted based on a superimposed disease or injury that occurs during military service.  See VAOPGCPREC 82-90 (July 18, 1990).

Unfortunately, a letter sent to the Veteran in July 2017 did not contain the required notice.  Rather, this correspondence consisted of 29 pages of standardized text, none of which referred to the manner in which a Veteran might establish service connection based on aggravation of a congenital disorder under 38 C.F.R. §§ 3.303(c), 4.9.  

Therefore, the case must again be REMANDED for the following action:

1.  The AOJ should provide a duty to assist notice letter to the Veteran pertaining to his claim of entitlement to service connection for a left eye disability.  This letter MUST advise the Veteran of the evidence necessary to establish service connection based on aggravation of a congenital disorder under 38 C.F.R. §§ 3.303(c), 4.9.  The letter MUST include notice as to the distinction between congenital diseases - for which service connection may be granted if the evidence shows that manifestations of the disease were aggravated in service - and a congenital defect-for which service connection may not be based on aggravation but maybe granted based on a superimposed disease or injury that occurs during military service.  See VAOPGCPREC 82-90 (July 18, 1990).

2.   Then, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

